Citation Nr: 1818290	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  97-20 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for obesity.

2.  Entitlement to service connection for a low back condition.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney



ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico made in May 2008 and in October 2008. 

These matters were previously before the Board, and, in October 2012, the Board remanded these matters for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Obesity is not a disability for VA compensation purposes.

2.  A medical nexus between an in-service incurrence and current disability has not been established, and the Veteran's back disability did not manifest within one year of separation of service; and continuity of symptomology has not been established; and the Veteran's back disorder is not proximately due to a previously service-connected disability; and obesity was not an intermediate step between a back disorder and a previously service-connected disability.

3.  The Veteran is unable to secure and maintain substantially gainful employment due to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for obesity have not been met.  38 U.S.C. §§ 1101, 1131; 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for service connection for a back disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. § 3.303, 3.309 (2017).  

3.  The criteria for TDIU have been met.  38 U.S.C. § 1155; 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  The Veteran was offered the opportunity to testify before the Board, but he declined.  The Veteran was also provided with several VA examinations, and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

These matters were previously remanded in order to associate additional treatment records with the claims file and to provide the Veteran with additional VA examinations.  Additional treatment records have been associated with the claims file, and additional VA examinations have been provided in substantial compliance with the Board's previous remand instructions. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Service Connection

The Veteran contends that he is entitled to service connection for a number of disabilities.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases like arthritis, when manifested to a compensable degree within a year of separation from service or by demonstrating continuity of symptomology since separation of service.  38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted on a secondary basis for a disability that was not incurred or aggravated by service but was due to or proximately caused by a previously service-connected disability.  38 C.F.R. § 3.310.  Finally, obesity may be an "intermediate step" between a service-connected disability and a current disability that may be connected on a secondary basis if a previously service-connected disability caused him to become obese; that obesity was a substantial factor in causing secondary disability; and the secondary disability would only have occurred but for the obesity.  VAOPGCPREC 1-2017 (January 6, 2017).

Obesity

At issue is whether the Veteran is entitled to service connection for obesity.  Unfortunately, obesity is not a disease or disability for VA compensation purposes.  VAOPGCPREC 1-2017 (January 6, 2017).  The existence of a current disability or a disability during the pendency of the appeal is the cornerstone of a claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  Therefore as a matter of law, the Veteran's claim for service connection for obesity is denied.

Back

At issue is whether the Veteran is entitled to service connection for a low back condition.  The weight of the evidence indicates that the Veteran is not entitled to service connection.

The Veteran's service treatment records are silent for reports of or treatment for a back condition.  The Veteran underwent an examination upon separation of service, and the Veteran's spine was evaluated as normal.  

The Veteran underwent a general VA examination in September 1972.  In the musculosketal section of the examination, the examiner noted that the Veteran manifested the residual effects of a hernia, but the examiner did not diagnose the Veteran with a back disorder.

The Veteran underwent a VA psychiatric examination in January 1983.  The examiner, although noting a history of colitis and an orchiectomy in the Axis III portion (general medical conditions portion) of the diagnosis section, did not note a diagnosis of a back condition.

A May 1996 VA psychiatric treatment record notes a history of a back ailment in the Axis III portion of the diagnosis section.  Treatment records indicate that the Veteran continued to manifest back pain thereafter.

The Veteran underwent a VA spinal examination in May 2017.  The Veteran indicated that the he began to have low back in the past, and that he currently manifested constant and severe low back pain.  The examiner diagnosed the Veteran with back conditions originating as early as 1998.  The examiner opined that it is less likely than not that the Veteran's back condition is related to a period of service, because the Veteran's service treatment records are silent for reports of or treatment for back problems; and the Veteran's back did not manifest until years after separation from service; and the Veteran's back condition is related to the normal progression of the aging process.

The Veteran also underwent a VA obesity examination in May 2017.  He indicated that he had become obese many years prior, and that he would lose weight on several occasions; but that he would always gain it back.  The examiner indicated that the Veteran's obesity began in 1999, and opined that the Veteran's obesity was not aggravated by the Veteran's previously service-connected diabetes.

The Board finds that the Veteran's back disability is not related to a period of service.  The Veteran has clearly manifested a current back disorder.  The Veteran's treatment records, however, are silent for reports of or treatment for a back disorder, and the Veteran's spine was evaluated as normal upon separation of service.  The Veteran underwent VA examinations in 1972 and 1983 which - although not examinations of the Veteran's spine per se - did memorialize the presence of general medical conditions, and neither of these examinations indicated that the Veteran had a back condition.  The Veteran's treatment records indicate that the Veteran did not begin to report back problems until the early 1990s.  A May 2017 VA examination diagnosed the Veteran with back conditions dating back to the 1990s, and the examiner concluded that the Veteran's back conditions were due to the natural processes of aging.  Finally, there is no medical opinion of record contradicting the examiner's opinion.  As such, the evidence demonstrates that the Veteran's current back condition did not manifest within one year of service, that the Veteran did have continuous symptomology since separation of service, and that there is no medical nexus between a current back disorder service.

The Board has also considered whether the Veteran's back disorder is secondary to any of his previously service-connected disabilities.  The Veteran has been granted service connection for the following conditions: schizophrenia, sleep apnea, and diabetes mellitus.  Nevertheless, a May 2017 VA examination indicated that the Veteran's back disorder was due to the natural process of aging rather than schizophrenia, sleep apnea, or diabetes mellitus.

The Board has also considered whether the Veteran may be entitled to service connection based on the theory that his obesity was an intermediate step between a previously service-connected disability and a current back condition.  A May 2017 VA obesity examination indicated that the Veteran's obesity was not caused or aggravated by his previously service-connected diabetes.  Moreover, as stated above a May 2017 VA spinal examination indicated that the Veteran's back disability was due to the natural processes of aging. 

The weight of the probative evidence of record simply fails to demonstrate that the Veteran is entitled to service connection.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for a low back disorder is denied.


TDIU

At issue is whether the Veteran is entitled TDIU.  In order to be assigned TDIU, the Veteran must be unable to secure and maintain substantially gainful employment, and either meet the schedular criteria for TDIU or have litigated a claim for TDIU on an extraschedular basis before the Director, Compensation Service in the first instance.  38 C.F.R. § 4.16.  The Veteran's service-connected disabilities have been rated as follows during the period on appeal: a total disability rating for an acquired psychiatric disorder throughout the period on appeal; a disability rating of 50 percent for sleep apnea throughout the period on appeal; and a disability rating of 10 percent for diabetes from May 2012.  The Veteran meets the schedular criteria for TDIU, because the Veteran has been assigned a disability rating that is at least 60 percent disabling throughout the period on appeal.  38 C.F.R. § 4.16.  

The Veteran's service-connected disabilities prevent him from securing and maintaining substantially gainful employment, as evidenced by his assignment of a total disability rating for an acquired psychiatric disorder - which is only assigned for total occupational and social impairment.  38 C.F.R. § 4.150, General Rating Formula for Mental Disorders.  As such, the Veteran meets the criteria for TDIU.  Finally, the Board notes that the previous assignment for a total disability rating does not moot a claim for TDIU.  See Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008).  As such, TDIU is granted.


ORDER

Service connection for obesity is denied.

Service connection for a low back condition is denied.

TDIU is granted; subject to the laws and regulations governing the payment of monetary benefits.

REMAND

The Veteran contends that he is entitled to service connection for hypertension.  The Board previously remanded the Veteran's claim in order to provide the Veteran with a VA examination to determine whether or not the Veteran's hypertension was related to his service-connected diabetes or related to service.  The Veteran was provided a VA examination in May 2017 which indicated that his hypertension was not related to his previously service-connected diabetes, but the examination did not indicate whether the Veteran's hypertension was related to an in-service incurrence.  Therefore, this matter must be remanded in order to ensure compliance with the Board's previous remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

Moreover, the Veteran is presumed to have been exposed to herbicide agents as a result of his service in the Republic of Vietnam.  Hypertension is not a disease or injury that is presumed to be related to exposure to herbicide agents.  38 C.F.R. §§ 3.307, 3.309.  This does not preclude the Veteran from establishing service connection with proof of direct causation from exposure to herbicide agents.  Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  The National Academies of Sciences, Engineering, and Medicine have indicated that there is evidence suggestive of an association between hypertension and herbicide agent exposure. Veterans and Agent Orange: Update 2014. Washington, DC: The National Academies Press.  Therefore, the VA examiner should explicitly discuss this possibility.

The examiner explicitly discussed whether the Veteran's hypertension was due to the Veteran's service-connected diabetes, but the examiner did not discuss whether hypertension was proximately due to or aggravated by his service-connected schizophrenia or sleep apnea.  As such, this should be discussed as well.  Finally, the examiner should discuss whether or not obesity was an intermediate step between the Veteran's hypertension and any of the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Arrange to provide the Veteran with a VA examination in order to answer the following questions:

1a.  Is it at least as likely as not (50 percent or more) that the Veteran's hypertension is related to service, to include his presumed exposure to herbicide agents.

1b.  Is it at least as likely as not (50 percent or more) that the Veteran's hypertension was proximately due to or aggravated any of his service-connected disabilities to include his previously service-connected acquired psychiatric disorder and sleep apnea.

1c.  Is it at least as likely as not (50 percent or more) that either the Veteran's sleep apnea or schizophrenia caused the Veteran to become obese?  Why or why not?

1d.  Is it at least as likely as not (50 percent or more)  that obesity was a substantial factor in causing his hypertension?  Why or why not?

1e.  Is it at least as likely as not (50 percent or more) that but for his obesity he would not have developed hypertension?  Why or why not?

2.  Following completing of the above, readjudicate the claims on appeal.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


